Citation Nr: 1308714	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-22 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to herbicide exposure. 

4.  Entitlement to SMC (SMC) based on aid and attendance and/or housebound status. 

5.  Entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or for adaptive equipment only.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957, from March 1958 to March 1961, and again from June 1961 to May 1976.  His DD-214 shows that he had combat military service in the Republic of Vietnam ("Vietnam").  He retired from the active military service in 1976. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Wichita, Kansas, U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  The Veteran then perfected timely appeals of these issues.

In July 2011, the Veteran, along with his spouse and son, testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.

In October 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The case has now been returned to the Board for appellate disposition. 
In June 2010, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for neuropathy of the right arm.  However, a subsequent August 2012 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2012).

The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served on land in the Republic of Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there.

2.  The competent and credible evidence of record fails to establish that the Veteran's peripheral neuropathy of the right lower extremity was incurred in service, manifested within one year after his military discharge, or is etiologically related to the his active military service, to include his presumed herbicide exposure. 

3.  Hemiparesis and hemiplagia (claimed as neuropathy) are not recognized by VA as causally related to exposure to herbicide agents used in Vietnam, and the competent and credible evidence of record fails to establish that hemiparesis or hemiplagia of the left upper extremity manifested in service or are etiologically related to the Veteran's active military service. 
4.  Hemiparesis and hemiplagia (claimed as neuropathy by the Veteran) are not recognized by VA as causally related to exposure to herbicide agents used in Vietnam, and the competent and credible evidence of record fails to establish that hemiparesis or hemiplagia of the left lower extremity manifested in service or are etiologically related to the Veteran's active military service. 

5.  The Veteran is currently service-connected for nephrolithiases, carpel tunnel syndrome with paraesthesias of the right dominant hand, bilateral hearing loss, and tinnitus.

6.  The Veteran is not blind, or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or contraction of the visual field to 5 degrees or less, because of a service-connected disability.

7.  The Veteran is not a patient in a nursing home.

8.  The Veteran's service-connected disabilities do not render him unable to care for his daily needs without the regular aid and attendance of another person, or render him unable to protect himself from the hazards and dangers incident to his daily environment. 

9.  The Veteran does not have a single service-connected disability rated as 100 percent.

10.  The Veteran does not have a service-connected disability that results in permanent impairment of vision of both eyes. 

11.  The Veteran does not have a service-connected disability that causes loss of use of either hand or either foot. 

12.  The Veteran does not have a service-connected disability that results in ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  Hemiparesis and hemiplagia of the left lower extremity (claimed as neuropathy by the Veteran) were not incurred in or aggravated by active duty service, nor may the disorders be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  Hemiparesis and hemiplagia of the left upper extremity (claimed as neuropathy by the Veteran) were not incurred in or aggravated by active duty service, nor may the disorders be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  The criteria for an award of SMC based on aid and attendance and/or housebound status have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 352(a) (2012).  

5.  The criteria for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment have not been met.  38 U.S.C.A. §§ 5103, 5103A, 3901, 3902, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in March 2008, September 2008, and August 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The September 2008 letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his service connection claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, his SMC and automobile and adaptive equipment claims do not involve the assignment of an initial disability rating.  Thus, notice under Dingess is not required.  Id.  Consequently, the Veteran has been provided the required notice regarding all downstream issues pertinent to these claims.  These letters were provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs, VA treatment records (to include Dr. B.), and private treatment records have been obtained.  In an October 2011 letter, the AMC informed the Veteran that he needed to return the enclosed VA Form 21-4142, so that VA could obtain the medical records from Dr. C., the Veteran's private physician.  The Veteran did not respond to this letter.  Therefore, the Board does not need to make an attempt to obtain these records.  In an October 2008 VCAA Notice of Response, the Veteran also indicated that he had no other information or evidence to give VA to substantiate his claim.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in March 2007, February 2009, September 2011, and November 2011, the results of which have been included in the claims file for review.  The examinations involved thorough examinations of the Veteran and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in July 2011.  During the July 2011 hearing, the undersigned VLJ enumerated the issues on appeal.  See BVA Hearing Transcript (T.) at 2.  Also, information was solicited regarding the onset of the disorders of his left arm and lower extremities, and whether he had an etiological opinion establishing a link between his military service and these disorders.  See T. at 3-12.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.
The Board is also satisfied as to substantial compliance with its October 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included providing the Veteran with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  This form was provided in a letter dated in October 2011.  The Veteran, however, did not return the release forms, and all other evidence that he has indicated as relevant to his claims has been obtained.  This also included scheduling the Veteran for a VA examination to determine the nature and etiology of his claimed neuropathy.  This examination was provided in November 2011, and a copy of the examination report has been included in the claims file.  Finally, the remand included readjudicating the claims, which was accomplished in the December 2012 Supplemental Statement of the Case (SSOC).  For all these reasons, the Board finds that there has been substantial compliance with its remand directives.  Id.

The available records and medical evidence, to include private treatment and VA treatment records, have thus been obtained in order to make an adequate determination as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for bilateral neuropathy of the lower extremities and neuropathy of his upper left extremity.  

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Generally, the evidence must show: (1) the existence of a present disorder; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disorder and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303.  

For the showing of chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

If the evidence shows that the chronic disease became manifest to a degree of 10 percent or more within one year from separation from active duty, even though there is no evidence of the disease during the active military service, then the chronic disease may be presumed to have been incurred during the active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Organic diseases of the nervous system, to include peripheral neuropathy, have been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  

The Board notes that the Veteran's DD-214 shows that he had combat military service in Vietnam.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Section 1154(b) does not establish service connection for a combat veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service (provides a factual basis upon which a determination could be made that a particular disease or injury was incurred in or aggravated by service).  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  

The Veteran also asserts that he was exposed to Agent Orange (herbicides) in service and therefore, as a result, he has neuropathy due to Agent Orange exposure.  For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the veteran actually set foot within the land borders of Vietnam).  In pertinent part, the list of presumed diseases includes acute and sub-acute peripheral neuropathy.  38 C.F.R. § 3.309(e).  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  For the presumption to apply, a veteran's peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date the veteran was exposed to an herbicide agent during his or her active military service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, regarding the first element of service connection (i.e., a current diagnosis), the evidence of record establishes that the Veteran has current diagnoses.  Specifically, at the November 2011 VA examination, the VA examiner diagnosed the Veteran with peripheral neuropathy of the right lower extremity (based on an abnormal electromyography (EMG) conducted at the examination), and spastic hemiplegia of the left arm and leg (claimed by the Veteran as neuropathy).  Thus, the Veteran has met the first requirement of service connection.

In regard to an in-service incurrence, the Veteran's military records document that he was stationed on land in the Republic of Vietnam during his active military service.  Thus, he is presumed to have been exposed to herbicides during his active military service.  The Veteran contends that he has peripheral neuropathy as a result of his exposure to Agent Orange in the Republic of Vietnam.  

The Board initially notes that the herbicide presumption does not apply to the Veteran because he does not have the specific type of peripheral neuropathy required (acute and subacute peripheral neuropathy).  Instead, he was diagnosed with peripheral neuropathy of the right lower extremity.  Acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e) (note 2).  The Veteran's neuropathy was diagnosed many years following any presumed exposure to an herbicide agent and the evidence shows that it has not resolved.

VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Therefore, the Veteran is not entitled to the herbicide presumption for his right lower extremity claim.  38 C.F.R. § 3.307(a)(6)(ii).  

Furthermore, the Veteran separated from the active duty in 1976, and the earliest post-service medical treatment record documenting peripheral neuropathy came several years following the Veteran's discharge from service.  No diagnosis of peripheral neuropathy of the right lower extremity and/or left upper and lower extremity was made within one year of the Veteran's military discharge in 1976.  Thus, presumption for service connection based on a listed chronic disease is not warranted.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Additionally, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application for the hemiparesis and hemiplagia of the left upper and lower extremities.  Service connection is only warranted on this basis for the specific list of diseases set forth under 38 C.F.R. § 3.309(e).  As the Veteran's hemiparesis and hemiplagia of the left upper and lower extremities are not among those listed under 38 C.F.R. § 3.309(e), an award of presumptive service connection based on herbicide exposure is not warranted for these claims.

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this regard, the Veteran's STRs reflect complaints of and treatment for numbness and tingling in his right hand in November 1972; however, complaints of or treatment for numbness and tingling in the other extremities are not documented in the STRs.  Service connection for the right hand has already been established, and is not currently on appeal before the Board.  Nerve conduction testing was conducted in November 1972, and the results were negative.  At his military separation examination, his left arm and legs were normal.  Thus, regarding the extremities currently on appeal, the STRs are absent for any complaints of or treatment for the disorders.

Post-service, the Veteran was first treated in February 2007 by private physicians for a cerebrovascular accident (CVA), to include left hemiparesis.  This is the first notation in the record of paralysis in the left arm or bilateral legs.  The Veteran left the active military service in 1976 and did not complain of symptoms until over thirty years later and these symptoms were in relation to his post service CVA.  

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

In this regard, following a physical examination of the Veteran and a review of the claims file, the November 2011 VA examiner determined that the Veteran's pain and paresthesias to the left upper and lower extremities were late effects of the post-service CVA he suffered in February 2007.  The examiner also indicated that the pain and numbness to the right lower extremity and abnormal EMG to the right lower extremity were also late effects of the February 2007 CVA and peripheral vascular disease in the Veteran.  The examiner noted that the Veteran's symptoms related to the right lower extremity and left upper and lower extremities in relation to the stroke he had in February 2007.  The Veteran is not currently service-connected for residuals of a CVA or peripheral vascular disease.  In fact, the Board in its recent October 2011 decision denied the Veteran's claim of entitlement to service connection for a stroke (residuals of a CVA with left side hemiparesis).  In providing her negative nexus opinion, the November 2011 VA examiner referred to the STRs, which document tingling and numbness of the right hand, but not of any other extremities.  The examiner also pointed to the in-service November 1972 nerve conduction testing report, which was negative.  The examiner also noted the Veteran's report that he had a CVA in February 2007, and had been experiencing pain to his left upper and lower extremities since that time.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  She provided medical opinions that are supported by and consistent with the evidence of record.  She also provided an alternative etiology for the Veteran's current diagnoses - namely, his recent, post-service CVA.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  In fact, the postservice medical records tend to show that all of the Veteran's symptoms occurred subsequent to the Veteran's CVA.  There is no evidence of any peripheral vascular disease in service or complaints referencing the left upper and lower extremities and/or the right lower extremities.  In fact, during the Board hearing, the Veteran denied having numbness or pain down his legs/lower extremities.  (Board Hearing transcript, pg 6).  As noted above, presumptive service connection is not warranted for the Veteran's neuropathy and there is no competent medical evidence of record linking any neuropathy to the Veteran's period of service.  For all of these reasons, service connection is not warranted.

In reaching this decision, the Board has considered the Veteran's and his spouse's statements and testimony in support of his service connection claims.  The Board acknowledges that the Veteran and his spouse are competent, even as a layperson, to attest to factual matters of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran and his spouse are competent to report that the Veteran experienced numbness and tingling of his upper extremities during his active military service (see Board hearing transcript, page 6), the Board must still weigh these lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Veteran's STRs make no reference to numbness or tingling of his left arm or bilateral legs.  The first complaint in the record of paralysis of the left arm or bilateral legs is dated in February 2007, the date of the Veteran's CVA accident, which, as previously stated, is not due to the Veteran's active military service.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show pertinent complaints of or treatment for peripheral neuropathy, hemiparesis, or hemiplagia of the left arm or bilateral legs during the Veteran's active military service, and until over three decades after his separation from the active duty.  The evidence consistently shows that the Veteran first complained of left upper and lower extremity and right lower extremity complaints following the CVA.  The Veteran has denied having lower extremity complaints in service (See Board hearing) and with respect to his upper extremity, the service records show that his complaints involved the right upper extremity.  The Board observes that the Veteran has been service-connected for a disability affecting the right upper extremity.  Additionally, service treatment records shows that nerve conduction studies of the extremities were normal and that examination of the upper and lower extremities were normal.  On periodic examinations in service, the Veteran denied having any diseases or injuries besides those already reported.  In light of the foregoing, the Board finds that any statements by the Veteran and his wife to the effect that he had symptoms related to the lower extremities and/or left upper extremity which began in service are not credible.  Thus, no additional development based on such assertions is warranted.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  Thus, the Veteran's claims of entitlement to service connection for peripheral neuropathy of the right lower extremity, and hemiparesis and hemiplagia of the left upper and lower extremities, are denied.

III.  SMC

The Veteran seeks SMC benefits, based on the need for aid and attendance or at the housebound rate due to a service-connected disability.  The Veteran is currently service-connected for carpel tunnel syndrome with paraesthesias of the right dominant hand, bilateral hearing loss, tinnitus, and nephrolithiases.
SMC is payable to a Veteran who, as a result of service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2012). A Veteran will be considered in need of regular aid and attendance if he or she is: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352 (a) 38 C.F.R. § 3.351(c) 2012).

The following criteria will be considered in determining whether a veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); the inability of a veteran to feed himself or herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a) 2012).

Bedridden status will be a proper basis for the determination of the need for regular aid and attendance.  Bedridden means that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352 (a) (2012).

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352 (a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The particular personal function which a veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Turco v. Brown, 9 Vet. App. 222 1996). 

A veteran may receive housebound-rate special monthly compensation if he or she has a service-connected disability rated as permanent and total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1114(s) West 2002); 38 C.F.R. § 3.350(i) 2012).

A veteran will be determined to be permanently housebound when he or she is substantially confined to the house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c) West 2002); 38 C.F.R. § 3.351(d)(2) 2012).

In the instant case, the Veteran does not allege blindness or near blindness.  The Veteran is not currently service-connected for any eye disorders.  The Veteran also does not allege that he is currently in a nursing home because of mental or physical incapacity as a result of service-connected disability.  

The Board further finds that the evidence does not establish a factual need for regular aid and attendance due to service-connected disability.  The evidence does not demonstrate that the Veteran is bedridden due to service-connected disability.  In fact, the Veteran was able to attend the Board hearing in person.  At his Board hearing, the Veteran testified that he is able to feed himself, but that he requires assistance bathing and dressing himself.  See Board hearing transcript, page 16.  The Veteran testified that he requires assistance because of his non-service-connected stroke (residuals of a CVA with left side hemiparesis).  Id.  As previously stated, the Board previously denied this service connection claim in its October 2011 decision; thus, the Veteran is not currently service-connected for this disability.  The Veteran does not allege that his service-connected disabilities require aid and attendance.  Similarly, the medical evidence does not establish that the Veteran's service-connected disabilities require aid and attendance.

Specifically, regarding the medical evidence of record, at a March 2007 examination for housebound status or permanent need for regular aid and attendance, the VA examiner diagnosed the Veteran with CVA with left side hemiparesis.  The examiner found that this disorder required the Veteran to have skilled 24 hour a day care, since he could not function without help.  The examiner determined that the CVA with left side hemiparesis caused postural fatigue, which required a wheelchair.  The Veteran could not walk without assistance, and required assistance transferring from his wheelchair.  The examiner stated that the Veteran would be able to leave the home about once or less per week for such things as medical appointments.  The Veteran spent several hours, but not all, in bed.  The Veteran had minimal movement and weight-bearing abilities of his left lower extremity; thus, the examiner found that the Veteran had no functional use of his left lower extremity.  Per the March 2007 examiner, the Veteran was mentally intact.  

Additionally, in a June 2007 private treatment record, the physician diagnosed the Veteran with a CVA and noted that the CVA caused the Veteran to require assistance with his activities of daily living.  The private physician determined that long-term skilled care or home health care would be required for the CVA.  Similarly, in a September 2007 VA outpatient treatment record, the Veteran told the VA physician that prior to his February 2007 stroke, he was functionally independent.

Furthermore, at the recent September 2011 VA genitourinary examination to determine the current severity of the Veteran's service-connected nephrolithiases, the Veteran told the VA examiner that he currently has a suprapubic tube from his 2007 stroke (CVA), and not from his service-connected kidney disability.  Following a physical examination of the Veteran, the VA examiner found that the Veteran did not have generalized poor health, lethargy, weakness, limitation of exertion, or the ability to perform only sedentary activity due to renal dysfunction.  The examiner determined that the Veteran had "post-CVA voiding dysfunction with in-dwelling supra-pubic tube."  The Veteran did not have voiding dysfunction due to his service-connected nephrolithiases.  Similar findings were documented at the February 2009 VA genitourinary examination.

Again, as previously mentioned, the CVA with left side hemiparesis is not one of the Veteran's service-connected disabilities.  Thus, the medical evidence establishes that the Veteran's non-service-connected disabilities, and not his service-connected disabilities, require aid and attendance.  There is no positive medical evidence to the contrary in the claims file.  In short, the evidence in this case does not provide a basis for concluding that that the Veteran's service-connected disabilities render him unable to tend to the basic functions of self care without regular assistance from another person, or render him vulnerable to the hazards and dangers incident to his environment.  As the Veteran cannot establish a factual need for regular aid and attendance or "permanently bedridden" status based on a service-connected disability and pursuant to the criteria listed in 38 C.F.R. § 3.352(a), a SMC based upon the need for regular aid and attendance of another person or based on housebound status must be denied.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

In addition, the evidence does not show that the Veteran has one single disability ratable as 100 percent disabling.  As previously mentioned, the Veteran is currently service-connected for: carpel tunnel syndrome with paraesthesias of the right dominant hand, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and, nephrolithiases, rated as 30 percent disabling.  Thus, the Veteran does not have one single disability ratable as 100 percent disabling.  Accordingly, the Veteran is not entitled to SMC based on his service-connected disability ratings.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

For the aforementioned reasons, the criteria for SMC are not met.  Under these circumstances, the Board must find that the preponderance of the evidence is against the claim.  The benefit-of-the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

IV.  Automobile and Adaptive Equipment

The Veteran seeks entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or for adaptive equipment only.

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of both hands; or, (iii) permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that disability where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  See Tucker v. West, 11 Vet. App. 369, 373 (1999) (relevant inquiry concerning loss of use is not whether amputation is warranted but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance).  In accordance with 38 C.F.R. § 4.40 (2012), the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Id.  The determination will be made on the basis of the actual remaining function, whether the acts balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

Here, the Veteran has been granted service connection for carpel tunnel syndrome with paraesthesias of the right dominant hand, bilateral hearing loss, tinnitus, and nephrolithiases.  

Initially, the Board notes that there is no evidence in the record that any of the Veteran's service-connected disabilities affect his vision.  The Veteran does not allege, and the medical record does not show, that the Veteran has vision problems.  The Veteran is not currently service-connected for an eye disorder, and he does not allege that any of his service-connected disabilities cause vision impairment.  Thus, the claim cannot be granted based on a permanent impairment of vision in both eyes.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.

There is also no evidence in the record that any of the Veteran's service-connected disabilities affect his feet.  The evidence of record establishes that the Veteran is unable to walk without assistance and requires the use of a wheelchair.  However, as previously stated, at the March 2007 examination for housebound status or permanent need for regular aid and attendance, the VA examiner diagnosed the Veteran with CVA with left side hemiparesis.  The examiner determined that the CVA with left side hemiparesis caused postural fatigue, which required a wheelchair.  The Veteran could not walk without assistance, and required assistance transferring from his wheelchair.  The Veteran had minimal movement and weight-bearing abilities of his left lower extremity; thus, the examiner found that the Veteran had no functional use of his left lower extremity.  However, all of these symptoms involving the Veteran's feet were attributed by the VA examiner to the Veteran's CVA, which occurred in February 2007.  There is no positive medical evidence to the contrary in the claims file.  As further support, the Veteran testified at his Board hearing that his stroke caused him to be in a wheelchair, and that because of his stroke, he required automobile assistance.  See Board hearing transcript, page 19.  The CVA with left side hemiparesis is not one of the Veteran's service-connected disabilities.  Thus, the medical evidence establishes that the Veteran's non-service-connected disabilities, and not his service-connected disabilities, have caused a loss of use of his feet.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.

There is evidence in the record that the Veteran's service-connected carpel tunnel syndrome with paraesthesias of the right dominant hand affects his right hand.  However, the Veteran does not contend, and the medical evidence does not establish, that his carpel tunnel syndrome is equivalent to the loss of use of the right hand.  Again, at his Board hearing, the Veteran argued that he required automobile assistance due to a loss of use of his legs, and not his arms.  See Board hearing transcript, page 19.  There is also no evidence in the record showing that amputation of the right upper extremity, at any level, has been recommended to the Veteran, or that his level of use in the right hand is equivalent to an amputation of the right arm.  At the recent November 2011 VA examination, following a physical examination of the Veteran, the VA examiner found that the nerves in the Veteran's right arm were normal and without paralysis.  The examiner determined that the Veteran does not have functional impairment so diminished in his right arm that amputation with a prosthesis would equally serve the Veteran.  There is no positive medical evidence to the contrary in the claims file.  Thus, the medical evidence does not establish that the Veteran's service-connected disabilities, to include the service-connected carpel tunnel syndrome with paraesthesias of the right dominant hand, have caused a loss of use of either hand.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.

Simply, the Veteran is not an "eligible person," as defined by 38 C.F.R. 
§ 3.808(b)(1), for financial assistance in acquiring an automobile or other conveyance and adaptive equipment because the evidence of record does not establish that any of his service-connected disabilities have caused the loss of use of one or both feet or hands, or the permanent impairment of vision in both eyes.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808.

The law also provides that a veteran may be entitled to only adaptive equipment if he has ankylosis of at least one knee or one hip due to a service-connected disability.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4); see also 38 C.F.R. 
§ 3.350(b).  However, as previously stated, the Veteran is not currently service-connected for a knee or hip disability.  Thus, he is not entitled to benefits under this provision.

For the aforementioned reasons, the criteria for automobile and adaptive equipment, or adaptive equipment only, are not met.  Under the circumstances, the Board must find that the preponderance of the evidence is against the claim.  The benefit-of-the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to herbicide exposure, is denied. 

Entitlement to service connection for hemiparesis and hemiplagia of the left lower extremity (claimed as neuropathy by the Veteran), to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for hemiparesis and hemiplagia of the left upper extremity (claimed as neuropathy by the Veteran), to include as secondary to herbicide exposure, is denied.

Entitlement to SMC for aid and attendance of another person or at the housebound rate is denied. 

Entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment, or for adaptive equipment only, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


